Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  
In claim 19, line 13, " each adjacent two of the first striped structures" should read - - each adjacent two of the first strip-shaped structures - -
In claim 19, line 18, "comprising second plate-shaped electrode " should read - - comprising second plate-shaped electrodes - - since “the second plate-shaped electrodes” is stated in the lines 22-23
In claim 20, line 28, "equal to width of" should read - - equal to widths of - -
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (US 2016/0195783).
Regarding claim 1, Song teaches a pixel structure (Fig. 1 and 7-10, Fig. 17-18 and Fig. 20-21, [0058-0171]), disposed on a display panel (Fig. 1 and 7-10, Fig. 17-18 and Fig. 20-21, [0058-0171]); wherein the pixel structure (Fig. 1 and 7-10, Fig. 17-18 and Fig. 20-21, [0058-0171]) comprises 
data lines (171 in Fig. 17 and 20, [0061, 0125, 0138, 0145, 0166, 0168]); 
scan lines (121 in Fig. 17 and 20, [0061, 0119, 0138, 0145, 0166, 0168]), disposed perpendicular to (Fig. 17 and 20, [0061]) the data lines (171 in Fig. 17 and 20, [0061, 0125, 0138, 0145, 0166, 0168]), wherein the data lines (171 in Fig. 17 and 20, [0061, 0125, 0138, 0145, 0166, 0168]) and the scan lines (121 in Fig. 17 and 20, [0061, 0119, 0138, 0145, 0166, 0168]) together enclose a region to form a pixel area (Fig. 1, Fig. 7-8, Fig. 17 and 20, [0061, 0138, 0145, 0166, 0168]), and a plurality of the pixel areas (Fig. 1, Fig. 7-8, Fig. 17 and 20, [0061, 0138, 0145, 0166, 0168]) are arranged on the display panel (Fig. 1 and 7-10, Fig. 17-18 and Fig. 20-21, [0058-0171]) in a matrix form (Fig. 17 and 20, [0061]); 
a switch element (TFT in Fig. 17 and 20, [0063, 0128, 0163]), electrically connected to one of the data lines and one of the scan lines (Fig. 17 and 20, [0063, 0128, 0163]); 
a first electrode layer (191 in Fig. 7, Fig. 17 and 20, [0138, 0145, 0166, 0168]), disposed on a first substrate (Fig. 18 and 21) of the display panel (Fig. 1 and 7-8, Fig. 17-18 and Fig. 20-21, [0058-0171]) and comprising a first plate-shaped electrode (the plate electrodes of 191 corresponding to 197 in Fig. 7) and first strip-shaped electrodes (the strip electrodes of 191 corresponding to 199 in Fig. 7), wherein the first strip-shaped electrodes (the strip electrodes of 191 corresponding to 199 in Fig. 7) comprise at least two first strip-shaped structures (the strip electrodes of 191 corresponding to 199 in Fig. 7), and each adjacent two of the first strip-shaped structures (the strip electrodes of 191 corresponding to 199 in Fig. 7) have a first slit (the slit between 199 in Fig. 7) formed therebetween; the first plate-shaped electrode (the plate electrodes of 191 corresponding to 197 in Fig. 7) is located in a first area (the right half area corresponding to the lower and upper 197 in Fig. 7), and the first strip-shaped electrodes (the strip electrodes of 191 corresponding to 199 in Fig. 7) and the first slits (the slit between 199 in Fig. 7) are 
a second electrode layer (270 in Fig. 8, Fig. 17 and 20, [0138, 0145, 0166, 0168]), disposed on a second substrate (Fig. 18 and 21) opposite to the first substrate (Fig. 18 and 21) and comprising second plate-shaped electrodes (the plate electrodes of 270 corresponding to 277 in Fig. 8) and second strip-shaped electrodes (the strip electrodes of 270 corresponding to 279 in Fig. 8), wherein the second strip-shaped electrodes (the strip electrodes of 270 corresponding to 279 in Fig. 8) comprise at least two second strip-shaped structures (the strip electrodes of 270 corresponding to 279 in Fig. 8), and each adjacent two of the second strip-shaped structures (the strip electrodes of 270 corresponding to 279 in Fig. 8) have a second slit (the slit between 279 in Fig. 8) formed therebetween; the second strip-shaped electrodes (the strip electrodes of 270 corresponding to 279 in Fig. 8) and the second slits (the slit between 279 in Fig. 8) are located in a third area (the right half area corresponding to the top 279 and bottom 279 in Fig. 8), and the second plate-shaped electrodes (the plate electrodes of 270 corresponding to 277 in Fig. 8) are located in fourth areas (the areas including the left top quarter area corresponding to the top 277 and the left bottom quarter area corresponding to the bottom 277 in Fig. 8); and 
wherein the second areas (the areas including the left top quarter area corresponding to the top 199 and the left bottom quarter area corresponding to the bottom 199 in Fig. 7) and the fourth areas (the areas including the left top quarter area corresponding to the top 277 and the left bottom quarter area corresponding to the bottom 277 in Fig. 8) are disposed oppositely (Fig. 7-8, Fig. 1, Fig. 17 and Fig. 20) and are equal in area (Fig. 7-8, Fig. 1, Fig. 17 and Fig. 20), and the first area (the right half area corresponding to the lower and upper 197 in Fig. 7) and the third area (the right half area corresponding to the top 279 and bottom 279 in Fig. 8) are disposed oppositely (Fig. 7-8, Fig. 1, Fig. 17 and Fig. 20) and are equal in area (Fig. 7-8, Fig. 1, Fig. 17 and Fig. 20); and each of areas (Fig. 7-8, Fig. 1, Fig. 17 and Fig. 

Regarding claims 2-3, 10-14, Hsu et al. also teaches the following elements:
(Claim 2) the first strip-shaped structures (the plate electrodes of 191 corresponding to 197 in Fig. 7) and the second strip-shaped structures (the strip electrodes of 270 corresponding to 279 in Fig. 8) extend in at least two extending angles (Fig. 7-8).
(Claim 3) the pixel area (Fig. 7-8, Fig. 1, Fig. 17) comprises at least two pixel subareas (two pixel subareas above and below 121 in Fig. 17), and an amount of the pixel subareas (two pixel subareas above and below 121 in Fig. 17) is equal to an amount of the extending angles (two extending angles for each 191 and 270 in Fig. 7-8).
(Claim 10) an area of the first area (the right half area corresponding to the lower and upper 197 in Fig. 7) is equal to (Fig. 1 and 7-8) the sum of areas of the second areas (the areas including the left top quarter area corresponding to the top 199 and the left bottom quarter area corresponding to the bottom 199 in Fig. 7).
(Claim 11) an area of the third area (the right half area corresponding to the top 279 and bottom 279 in Fig. 8) is equal to (Fig. 1 and 7-8) the sum of areas of the fourth areas (the areas including the left top quarter area corresponding to the top 277 and the left bottom quarter area corresponding to the bottom 277 in Fig. 8).
(Claim 12) the display panel (Fig. 1 and 7-10, Fig. 17-18 and Fig. 20-21, [0058-0171]) is a liquid crystal panel ([0061-0064]).
(Claim 13) the data lines (171 in Fig. 17 and 20, [0061, 0125, 0138, 0145, 0166, 0168]), the scan lines (121 in Fig. 17 and 20, [0061, 0119, 0138, 0145, 0166, 0168]) and the switch element (TFT in Fig. 17 and 20, [0063, 0128, 0163]) are disposed on the first substrate (Fig. 17-18 and 20-21).
(Claim 14) the switch element (TFT in Fig. 17 and 20, [0063, 0128, 0163]) is a thin film transistor (TFT in Fig. 17 and 20, [0063, 0128, 0163]).

Regarding claim 19, Song teaches a display panel (Fig. 1 and 7-10, Fig. 17-18 and Fig. 20-21, [0058-0171]) comprising a first substrate (Fig. 17-18 and Fig. 20-21), a second substrate (Fig. 17-18 and Fig. 20-21) and a liquid crystal layer (Fig. 17-18 and Fig. 20-21), wherein the display panel (Fig. 1 and 7-10, Fig. 17-18 and Fig. 20-21, [0058-0171]) further comprises pixel structures ([0061]), and each of the pixel structures ([0061, 0063, 0089]) comprises
data lines (171 in Fig. 17 and 20, [0061, 0125, 0138, 0145, 0166, 0168]); 
scan lines (121 in Fig. 17 and 20, [0061, 0119, 0138, 0145, 0166, 0168]), disposed perpendicular to (Fig. 17 and 20, [0061]) the data lines (171 in Fig. 17 and 20, [0061, 0125, 0138, 0145, 0166, 0168]), wherein the data lines (171 in Fig. 17 and 20, [0061, 0125, 0138, 0145, 0166, 0168]) and the scan lines (121 in Fig. 17 and 20, [0061, 0119, 0138, 0145, 0166, 0168]) together enclose a region to form a pixel area (Fig. 1, Fig. 7-8, Fig. 17 and 20, [0061, 0138, 0145, 0166, 0168]), and a plurality of the pixel areas (Fig. 1, Fig. 7-8, Fig. 17 and 20, [0061, 0138, 0145, 0166, 0168]) are arranged on the display panel (Fig. 1 and 7-10, Fig. 17-18 and Fig. 20-21, [0058-0171]) in a matrix form (Fig. 17 and 20, [0061]); 
a switch element (TFT in Fig. 17 and 20, [0063, 0128, 0163]), electrically connected to one of the data lines and one of the scan lines (Fig. 17 and 20, [0063, 0128, 0163]); 
a first electrode layer (191 in Fig. 7, Fig. 17 and 20, [0138, 0145, 0166, 0168]), disposed on a first substrate (Fig. 18 and 21) of the display panel (Fig. 1 and 7-8, Fig. 17-18 and Fig. 20-21, [0058-0171]) and comprising a first plate-shaped electrode (the plate electrodes of 191 corresponding to 197 in Fig. 7) and 
a second electrode layer (270 in Fig. 8, Fig. 17 and 20, [0138, 0145, 0166, 0168]), disposed on a second substrate (Fig. 18 and 21) opposite to the first substrate (Fig. 18 and 21) and comprising second plate-shaped electrodes (the plate electrodes of 270 corresponding to 277 in Fig. 8) and second strip-shaped electrodes (the strip electrodes of 270 corresponding to 279 in Fig. 8), wherein the second strip-shaped electrodes (the strip electrodes of 270 corresponding to 279 in Fig. 8) comprise at least two second strip-shaped structures (the strip electrodes of 270 corresponding to 279 in Fig. 8), and each adjacent two of the second strip-shaped structures (the strip electrodes of 270 corresponding to 279 in Fig. 8) have a second slit (the slit between 279 in Fig. 8) formed therebetween; the second strip-shaped electrodes (the strip electrodes of 270 corresponding to 279 in Fig. 8) and the second slits (the slit between 279 in Fig. 8) are located in a third area (the right half area corresponding to the top 279 and bottom 279 in Fig. 8), and the second plate-shaped electrodes (the plate electrodes of 270 corresponding to 277 in Fig. 8) are located in fourth areas (the areas including the left top quarter area corresponding to the top 277 and the left bottom quarter area corresponding to the bottom 277 in Fig. 8); and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2016/0195783) in view of Inoue et al. (US 2010/0097535) and Yoshida et al. (US 2003/0071952).
Regarding claim 20, Song teaches a display device (Fig. 1 and 7-10, Fig. 17-18 and Fig. 20-21, [0058-0171]) comprising a display panel (Fig. 1 and 7-10, Fig. 17-18 and Fig. 20-21, [0058-0171]), wherein the display panel (Fig. 1 and 7-10, Fig. 17-18 and Fig. 20-21, [0058-0171]) comprises a first 
data lines (171 in Fig. 17 and 20, [0061, 0125, 0138, 0145, 0166, 0168]); 
scan lines (121 in Fig. 17 and 20, [0061, 0119, 0138, 0145, 0166, 0168]), disposed perpendicular to (Fig. 17 and 20, [0061]) the data lines (171 in Fig. 17 and 20, [0061, 0125, 0138, 0145, 0166, 0168]), wherein the data lines (171 in Fig. 17 and 20, [0061, 0125, 0138, 0145, 0166, 0168]) and the scan lines (121 in Fig. 17 and 20, [0061, 0119, 0138, 0145, 0166, 0168]) together enclose a region to form a pixel area (Fig. 1, Fig. 7-8, Fig. 17 and 20, [0061, 0138, 0145, 0166, 0168]), and a plurality of the pixel areas (Fig. 1, Fig. 7-8, Fig. 17 and 20, [0061, 0138, 0145, 0166, 0168]) are arranged on the display panel (Fig. 1 and 7-10, Fig. 17-18 and Fig. 20-21, [0058-0171]) in a matrix form (Fig. 17 and 20, [0061]); 
a switch element (TFT in Fig. 17 and 20, [0063, 0128, 0163]), electrically connected to one of the data lines and one of the scan lines (Fig. 17 and 20, [0063, 0128, 0163]); 
a first electrode layer (191 in Fig. 7, Fig. 17 and 20, [0138, 0145, 0166, 0168]), disposed on a first substrate (Fig. 18 and 21) of the display panel (Fig. 1 and 7-8, Fig. 17-18 and Fig. 20-21, [0058-0171]) and comprising a first plate-shaped electrode (the plate electrodes of 191 corresponding to 197 in Fig. 7) and first strip-shaped electrodes (the strip electrodes of 191 corresponding to 199 in Fig. 7), wherein the first strip-shaped electrodes (the strip electrodes of 191 corresponding to 199 in Fig. 7) comprise at least two first strip-shaped structures (the strip electrodes of 191 corresponding to 199 in Fig. 7), and each adjacent two of the first strip-shaped structures (the strip electrodes of 191 corresponding to 199 in Fig. 7) have a first slit (the slit between 199 in Fig. 7) formed therebetween; an area where the first plate-shaped electrode (the plate electrodes of 191 corresponding to 197 in Fig. 7) is located is a first area (the right half area corresponding to the lower and upper 197 in Fig. 7), and areas where the first strip-shaped electrodes (the strip electrodes of 191 corresponding to 199 in Fig. 7) and the first slits (the slit 
a second electrode layer (270 in Fig. 8, Fig. 17 and 20, [0138, 0145, 0166, 0168]), disposed on a second substrate (Fig. 18 and 21) opposite to the first substrate (Fig. 18 and 21) and comprising second plate-shaped electrodes (the plate electrodes of 270 corresponding to 277 in Fig. 8) and second strip-shaped electrodes (the strip electrodes of 270 corresponding to 279 in Fig. 8), wherein the second strip-shaped electrodes (the strip electrodes of 270 corresponding to 279 in Fig. 8) comprise at least two second strip-shaped structures (the strip electrodes of 270 corresponding to 279 in Fig. 8), and each adjacent two of the second strip-shaped structures (the strip electrodes of 270 corresponding to 279 in Fig. 8) have a second slit (the slit between 279 in Fig. 8) formed therebetween; an area where the second strip-shaped electrodes (the strip electrodes of 270 corresponding to 279 in Fig. 8) and the second slits (the slit between 279 in Fig. 8) are located is a third area (the right half area corresponding to the top 279 and bottom 279 in Fig. 8), and areas where the second plate-shaped electrodes (the plate electrodes of 270 corresponding to 277 in Fig. 8) are located are fourth areas (the areas including the left top quarter area corresponding to the top 277 and the left bottom quarter area corresponding to the bottom 277 in Fig. 8); and 
wherein the first strip-shaped structures (the strip electrodes of 191 corresponding to 199 in Fig. 7) and the second strip-shaped structures (the strip electrodes of 270 corresponding to 279 in Fig. 8) extend in at least two extending angles (Fig. 7-8), and widths (Fig. 1 and 7-8) of the first strip-shaped structures (the strip electrodes of 191 corresponding to 199 in Fig. 7) are substantially equal (Fig. 1 and 7-8) to widths (Fig. 1 and 7-8) of the second strip-shaped structures (the strip electrodes of 270 corresponding to 279 in Fig. 8); the second areas (the areas including the left top quarter area corresponding to the top 199 and the left bottom quarter area corresponding to the bottom 199 in Fig. 
Song does not explicitly point out that the display device comprises a shell and the display panel fixed in the shell, and the widths of the first strip-shaped structures are equal to the widths of the second strip-shaped structures.
Inoue et al. teaches that the display device (Fig. 23) comprises a shell (Fig. 23, [0132]) and the display panel (Fig. 23, [0132]) fixed in the shell (Fig. 23, [0132]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Inoue et al. for the system of Song since this would help provide a mechanical configurations for a TV/display device with liquid crystal display panel (Inoue et al., [0132]).
Song teaches that widths (Fig. 1 and 7-8) of the first strip-shaped structures (the strip electrodes of 191 corresponding to 199 in Fig. 7) are substantially equal (Fig. 1 and 7-8) to widths (Fig. 1 and 7-8) of the second strip-shaped structures (the strip electrodes of 270 corresponding to 279 in Fig. 8); Song does not explicitly point out that the widths of the first strip-shaped structures are equal to the widths of the second strip-shaped structures.

Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yoshida et al. for the system of Song in view of Inoue et al. the widths of the first strip-shaped structures and the widths of the second strip-shaped structures are each 3μm, and the widths of the first strip-shaped structures are equal to the widths of the second strip-shaped structures since this would help to provide a liquid crystal display device which realizes a wide viewing angle and/or high brightness (Yoshida et al., [0011]).

Claims 1-2, 6-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2007/0013848) in view of Inoue et al. (US 2010/0097535).
Regarding claim 1, Hsu et al. teaches a pixel structure (Fig. 3-4, [0025-0030]), disposed on a display panel (Fig. 3-4, [0025, 0028]); wherein the pixel structure comprises 
A pixel area (Fig. 4, [0028]);
a switch element (450 in Fig. 4, [0028]); 
a first electrode layer (440 in Fig. 4, [0028-0029]), disposed on a first substrate (Fig. 3-4, [0028]) of the display panel (Fig. 4, [0028]) and comprising a first plate-shaped electrode (the plate electrodes of 440 corresponding to the plate portions of 440 between the fine slits 446 in Fig. 4) and first strip-shaped electrodes (the strip electrodes of 440 corresponding to the fine slits 446 in Fig. 4), wherein the first strip-shaped electrodes (the strip electrodes of 440 corresponding to the fine slits 446 in Fig. 4) comprise at least two first strip-shaped structures (the strip electrodes of 440 corresponding to the fine slits 446 in Fig. 4), and each adjacent two of the first strip-shaped structures (the strip electrodes of 440 corresponding to the fine slits 446 in Fig. 4) have a first slit (the fine slits 446 in Fig. 4) formed 
a second electrode layer (420 in Fig. 4, [0028-0029]), disposed on a second substrate (Fig. 3-4, [0028]) opposite to the first substrate (Fig. 3-4, [0028]) and comprising second plate-shaped electrodes (the plate electrodes of 420 corresponding to the plate portions of 420 between the fine slits 426 in Fig. 4) and second strip-shaped electrodes (the strip electrodes of 420 corresponding to the fine slits 426 in Fig. 4), wherein the second strip-shaped electrodes (the strip electrodes of 420 corresponding to the fine slits 426 in Fig. 4) comprise at least two second strip-shaped structures (the strip electrodes of 420 corresponding to the fine slits 426 in Fig. 4), and each adjacent two of the second strip-shaped structures (the strip electrodes of 420 corresponding to the fine slits 426 in Fig. 4) have a second slit (the fine slits 426 in Fig. 4) formed therebetween (Fig. 4); the second strip-shaped electrodes (the strip electrodes of 420 corresponding to the fine slits 426 in Fig. 4) and the second slits (the fine slits 426 in Fig. 4) are located in a third area (the areas corresponding to the fine slits 426 and the main slits 424 in Fig. 4), and the second plate-shaped electrodes (the plate electrodes of 420 corresponding to the plate portions of 420 between the fine slits 426 in Fig. 4) are located in fourth areas (the areas corresponding to the plate portions of 420 between the fine slits 426 in Fig. 4); and 
wherein the second areas (the areas corresponding to the fine slits 446 and the main slits 444 in Fig. 4) and the fourth areas (the areas corresponding to the plate portions of 420 between the fine slits 426 in Fig. 4) are disposed oppositely (Fig. 4) and are equal in area (Fig. 4, [0030]), and the first area (the areas corresponding to the plate portions of 440 between the fine slits 446 in Fig. 4) and the third area 
Hsu et al. teaches the switch element (450 in Fig. 4, [0028]) and the first electrode layer (440 in Fig. 4, [0028-0029]) is a pixel electrode ([0028]). Hsu et al. does not explicitly point out that the pixel structure comprises data lines, scan lines disposed perpendicular to the data lines, wherein the data lines and the scan lines together enclose a region to form the pixel area, and a plurality of the pixel areas are arranged on the display panel in a matrix form; and the switch element electrically connected to one of the data lines and one of the scan lines. 
Inoue et al. teaches that a pixel structure (Fig. 13-4, Fig. 13-1, Fig. 14-1, Fig. 14-2 and Fig. 16, [0049, 0061-0065, 0070-0077]) comprises data lines (21 in Fig. 13-1, Fig. 14-1, Fig. 14-2 and Fig. 16, [0049, 0070-0071]), scan lines (22 in Fig. 13-1, Fig. 14-1, Fig. 14-2 and Fig. 16, [0049, 0070-0071]) disposed perpendicular to (Fig. 13-1, Fig. 14-1, Fig. 14-2 and Fig. 16) the data lines (21 in Fig. 13-1, Fig. 14-1, Fig. 14-2 and Fig. 16, [0049, 0070-0071]), wherein the data lines (21 in Fig. 13-1, Fig. 14-1, Fig. 14-2 and Fig. 16, [0049, 0070-0071]) and the scan lines (22 in Fig. 13-1, Fig. 14-1, Fig. 14-2 and Fig. 16, [0049, 0070-0071]) together enclose a region (Fig. 13-1, Fig. 14-1, Fig. 14-2 and Fig. 16) to form a pixel area (Fig. 13-1, Fig. 14-1, Fig. 14-2 and Fig. 16), and a plurality of the pixel areas (Fig. 13-1, Fig. 14-1, Fig. 14-2 and Fig. 16) are arranged on the display panel in a matrix form (Fig. 13-1, Fig. 14-1, Fig. 14-2 and Fig. 16); and a switch element (23 in Fig. 13-1, Fig. 14-1, Fig. 14-2, [0049]) electrically connected (Fig. 13-1, Fig. 14-1 and Fig. 14-2, [0049]) to one of the data lines (21 in Fig. 13-1, Fig. 14-1, Fig. 14-2 and Fig. 16, [0049, 0070-0071]) and one of the scan lines (22 in Fig. 13-1, Fig. 14-1, Fig. 14-2 and Fig. 16, [0049, 0070-0071]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Inoue et al. for the system of Hsu et 

Regarding claim 2, Hsu et al. also teaches the following elements:
(Claim 2) the first strip-shaped structures (the strip electrodes of 440 corresponding to the fine slits 446 in Fig. 4) and the second strip-shaped structures (the strip electrodes of 420 corresponding to the fine slits 426 in Fig. 4) extend in at least two extending angles (Fig. 4).

Regarding claims 6 and 7, Hsu et al. also teaches that widths (Fig. 4I) of the first strip-shaped structures (the strip electrodes of 440 corresponding to the fine slits 446 in Fig. 4) are substantially equal (Fig. 4I) to widths (Fig. 4I) of the second strip-shaped structures (the strip electrodes of 420 corresponding to the fine slits 426 in Fig. 4), and a width (Fig. 4I) of the first slit (the fine slits 446 in Fig. 4) is substantially equal (Fig. 4I) to a width (Fig. 4I) of the second slit (the fine slits 426 in Fig. 4).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Hsu et al. to try and recognize that widths of the first strip-shaped structures are equal to widths of the second strip-shaped structures, and a width of the first slit is equal to a width of the second slit since this would help to improve the viewing 

Regarding claim 15, the embodiment of Fig. 4 of Hsu et al. does not teach the following elements. 
Inoue et al. teaches the following elements:
(Claim 15) the second substrate (Fig. 1, [0110, 0116, 0041]) is a color filter substrate ([0116, 0041]).
	Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Inoue et al. for the system of Hsu et al. in view of Inoue et al. since this would help that a colorful LCD display having a pixel matrix array is provided, each pixel is independent controlled for displaying image, a viewing angle is increased, and the balance between the response speed and the transmittance can be easily adjusted (Inoue et al., [0071-0073, 0002, 0039]).

Regarding claims 16-18, the embodiment of Fig. 4 of Hsu et al. does not explicitly point out that the following elements. 
The embodiment of Fig. 3 of Hsu et al. teaches the following elements:
(Claim 16) the first electrode layer and the second electrode layer are made of a transparent conductive material ([0027]).
(Claim 17) the transparent conductive material is an indium tin oxide ([0027]).
(Claim 18) the transparent conductive material is an indium zinc oxide ([0027]).
	Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by the embodiment of Fig. 3 of Hsu et .

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of Inoue et al. as applied to claim 2 above, and further in view of Hsien et al. (US 2009/0079892).
Regarding claims 3 and 4, Hsu et al. teaches that the pixel area (Fig. 4, [0028]) comprises at least two pixel subareas (the upper and lower pixel subareas in Fig. 4), Hsu et al. does not teach the following elements. 
Hsien et al. teaches the following elements (Fig. 6A-6B, Fig. 3A-3C, [0039-0040]):
(Claim 3) the pixel area (Fig. 6A-6B) comprises at least two pixel subareas (the four pixel subareas corresponding to A1, A2, A3 and A4 in Picture 1), and an amount of the pixel subareas (the four pixel subareas corresponding to A1, A2, A3 and A4 in Picture 1) is equal to (Picture 1, Fig. 6A-6B) an amount of the extending angles (the four extending angles for both the pixel electrode 612A/621B and the common electrode 620 in Picture 1, Fig. 6A-6B).
(Claim 4) in a same one of the pixel subareas (the four pixel subareas corresponding to A1, A2, A3 and A4 in Picture 1), the extending angle (Picture 1, Fig. 6A-6B) of the first strip-shaped structures (Fig. 6A, Picture 1, [0039-0040]) is equal to the extending angle (Picture 1, Fig. 6A-6B) of the second strip-shaped structures (Fig. 6B, Picture 1, [0039-0040]).
	Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Hsien et al. for the system of Hsu et al. in view of Inoue et al. since this would help to effectively solve the problem of broken-line defect where a whole electrode pattern is split, the pixel array substrate and the liquid crystal display can 

    PNG
    media_image1.png
    564
    574
    media_image1.png
    Greyscale

Picture 1 (From Fig. 6A-6B of Hsien et al., US 2009/0079892)

Claims 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of Inoue et al. as applied to claims 2 and 1 above, and further in view of Yoshida et al. (US 2003/0071952).
Regarding claim 5, Hsu et al. teaches that the first strip-shaped structures (the strip electrodes of 440 corresponding to the fine slits 446 in Fig. 4) and the second strip-shaped structures (the strip electrodes of 420 corresponding to the fine slits 426 in Fig. 4) extend in four extending angles (Fig. 4), 
Yoshida et al. (US 2003/0071952) teaches that (Fig. 1B, Fig. 55-68, [0125-0126]) strip-shaped structures (Fig. 1B, Fig. 55-68, [0125-0126]) extend in four extending angles (Fig. 1B, Fig. 55-68, [0125-0126]), and the extending angles comprise 45 degrees, 135 degrees, 225 degrees and 315 degrees (Fig. 1B, Fig. 55-68, [0125-0126]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yoshida et al. (US 2003/0071952) for the system of Hsu et al. in view of Inoue et al. that the first strip-shaped structures and the second strip-shaped structures of the system of Hsu et al. in view of Inoue et al. extend in four extending angles, and the extending angles comprise 45 degrees, 135 degrees, 225 degrees and 315 degrees such that since this would help to provide a liquid crystal display device which realizes a wide viewing angle and/or high brightness (Yoshida et al. (US 2003/0071952), [0011]).

Regarding claim 8-9, Hsu et al. teaches that widths (Fig. 4) of the first strip-shaped structures (the strip electrodes of 440 corresponding to the fine slits 446 in Fig. 4), a width (Fig. 4) of the first slit (the fine slits 446 in Fig. 4), widths (Fig. 4) of the second strip-shaped structures (the strip electrodes of 420 corresponding to the fine slits 426 in Fig. 4) and a width (Fig. 4) of the second slit (the fine slits 426 in Fig. 4). Hsu et al. does not explicitly point out that widths of the first strip-shaped structures are equal to a width of the first slit, widths of the second strip-shaped structures are equal to a width of the second slit, and widths of the first strip-shaped structures and widths of the second strip-shaped structures each are 3 micrometers.
Yoshida et al. teaches that (Fig. 6A-6B, Fig. 16, Fig. 45A-45B, [0109, 0136, 0142, 0268]) widths of strip-shaped structures (Fig. 6A-6B, Fig. 16, Fig. 45A-45B, [0109, 0136, 0142, 0268]) are equal to a width 
Hsu et al. also teaches that widths (Fig. 4I) of the first strip-shaped structures (the strip electrodes of 440 corresponding to the fine slits 446 in Fig. 4) are substantially equal (Fig. 4I) to widths (Fig. 4I) of the second strip-shaped structures (the strip electrodes of 420 corresponding to the fine slits 426 in Fig. 4), and a width (Fig. 4I) of the first slit (the fine slits 446 in Fig. 4) is substantially equal (Fig. 4I) to a width (Fig. 4I) of the second slit (the fine slits 426 in Fig. 4).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yoshida et al. and Hsu et al. for the system of Hsu et al. in view of Inoue et al. such that widths of the first strip-shaped structures of the system of Hsu et al. in view of Inoue et al. are equal to a width of the first slit of the system of Hsu et al. in view of Inoue et al., widths of the second strip-shaped structures of the system of Hsu et al. in view of Inoue et al. are equal to a width of the second slit of the system of Hsu et al. in view of Inoue et al., and widths of the first strip-shaped structures of the system of Hsu et al. in view of Inoue et al. and widths of the second strip-shaped structures of the system of Hsu et al. in view of Inoue et al. each are 3 micrometers since this would help to provide a liquid crystal display device which realizes a wide viewing angle and/or high brightness (Yoshida et al., [0011]), and it helps to improve the viewing angle of the liquid display panel, reduce the response time of the liquid crystals thus significantly improve the dynamic image quality (Hsu et al., [0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871